Citation Nr: 0207055	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  02-02 769	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) August 2000 decision that 
denied the claim of service connection for a respiratory 
disease, to include pulmonary tuberculosis (PTB).  





ATTORNEY FOR THE BOARD

John J. Crowley, Counsel







INTRODUCTION

The moving party is a veteran who served on active duty from 
July 1946 to March 1949.  

This case comes before the Board on a motion alleging CUE in 
an August 2000 Board decision.  The Board denied 
reconsideration of the August 2000 decision in November 2000.  
The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In July 2001, the Court 
dismissed the veteran's appeal for lack of jurisdiction.  In 
September 2001, the veteran's motion for reconsideration of 
the Court's July 2001 dismissal was denied.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2001).  Pursuant to 38 C.F.R. 
§ 20.1400(b)(1), all final decisions of the Board are subject 
to review on a basis of an allegation of CUE, except those 
that have been appealed to and decided by a court of 
competent jurisdiction.  In this case, the veteran did appeal 
this determination to the Court.  However, the Court 
dismissed the appeal.  As the Court made no decision 
regarding the merits of the August 2000 Board decision, the 
Board continues to have jurisdiction over the CUE issue.  


FINDINGS OF FACT

1.  In August 2000, the Board denied the claim of entitlement 
to service connection for a respiratory disease, to include 
PTB.  

2.  The Board's decision of August 2000 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or were misapplied.



CONCLUSION OF LAW

The August 2000 Board decision that denied service connection 
for a respiratory disorder, to include PTB, does not contain 
CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1400-20.1411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)). In 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001), the Court 
held that the VCAA does not apply to CUE cases.  Accordingly, 
the Board finds that it may proceed with the adjudication of 
this case.  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

In the motion to revise the decision of August 2000 based on 
CUE, the veteran contends that the positive and negative 
evidence in this case were clearly in equipoise, yet the 
decision was tilted against him instead of favoring him.  He 
contends that his PTB is a chronic disease and unquestionably 
of service origin.  He contends that he was on a contagious 
ward in Okinawa for twenty days during his service, and that 
it is well-known that only TB patients were placed on a 
contagious ward.  He submitted a copy of his informal brief 
to the Court.  In the brief, the veteran reiterated previous 
contentions he made before the Board.  

The Board finds that the veteran is simply reiterating the 
contentions he presented to the Board in August 2000.  For 
example, in September 1993 the veteran stated that he 
reported to sick call for treatment of respiratory symptoms 
in February 1949 and was transferred to the 37th General 
Hospital on Okinawa for further treatment.  He indicated that 
he learned he had a respiratory disease, or PTB, when another 
patient in the ward died.  In later statements to the Board 
before the August 2000 decision, he reported treatment for 
this alleged disability for many years following service.  In 
his CUE claim, he reiterates these same contentions.   

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).   "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

In August 2000, the Board found that, without support of 
acceptable clinical or laboratory studies, statements 
submitted by the veteran in support of his claim were 
insufficient to establish a diagnosis of PTB.  The Board 
found that the purported diagnoses of PTB in 1949 and from 
approximately 1962 to 1980 were by private physicians without 
the additional testing or other evidence required to support 
the diagnosis under 38 C.F.R. § 3.374.  Consequently, these 
statements were an insufficient basis to grant service 
connection for PTB.  In August 2000, the Board addressed all 
submitted evidence and arguments.  No authority is cited, and 
none exists, to support an argument that the evidence clearly 
and unmistakably supported a diagnosis of PTB related to 
active service consistent with 38 C.F.R. § 3.374.

The moving party has failed to raise a legally sufficient 
claim of CUE, much less to provide a basis to conclude that 
the previous Board decision was clearly wrong.  Under 
38 C.F.R. § 20.1403(d)(3), an argument that the Board should 
have weighed or evaluated the evidence differently cannot 
form the basis for a finding of CUE.  Likewise, non-specific 
statements that the regulatory and statutory provisions were 
incorrectly applied are insufficient to raise a valid claim 
of CUE under 38 C.F.R. § 20.1404(b).  The moving party has 
not set forth any specific allegations of either fact or law, 
which would warrant a finding of CUE.  His contentions amount 
to a disagreement with the outcome of this decision.  
Furthermore, he has not elaborated on how the result would 
have been different but for error alleged.  A disagreement 
regarding such legal concepts as the benefit of the doubt 
rule is not a basis to find CUE in the Board's August 2000 
decision.  Once again, it is noteworthy that under 38 C.F.R. 
§ 20.1403(d)(3), an argument that the Board should have 
weighed or evaluated the evidence differently cannot form the 
basis for a finding of CUE.  

In light of the foregoing, and in the absence of any 
additional allegations, the motion must be denied.  


ORDER

The motion for revision of the August 2000 Board decision 
denying service connection for a respiratory disease, to 
include PTB, based on CUE in that decision is denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



